Citation Nr: 0700084	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  03-31 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral 
defective hearing.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a bilateral 
shoulder disability.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a bilateral hip 
disability.  

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a bilateral ankle 
disability.  

5.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left knee 
disability.  

6.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a disability 
manifested by numbness in both hands.  

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1972 to June 1992.  

By rating action in April 1993, the RO, in part, denied 
service connection for the disabilities now at issue on 
appeal.  The veteran was notified of this decision and did 
not appeal.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from an April 2002 decision which 
found that new and material evidence had not been submitted 
to reopen the claim of service connection for the 
disabilities now at issue on appeal.  A hearing before the 
undersigned acting Veterans Law Judge was held at the RO in 
April 2004 (i.e. a Travel Board hearing).  The Board remanded 
the appeal for additional development in August 2005.  

By rating action in June 2006, the RO granted service 
connection for degenerative joint disease of the lumbar 
spine, rated 20 percent disabling, and assigned a separate 10 
percent evaluation for arthritis of the right hand (rated 
previously as degenerative joint disease of the cervical 
spine and right second and fifth fingers, and assigned a 
single 10 percent evaluation).  The veteran was notified of 
this decision and did not express dissatisfaction with the 
evaluations assigned.  In light of the favorable decision 
granting service connection for the low back disability, this 
issue is no longer in appellate status and will not be 
addressed in this decision.  


FINDINGS OF FACT

1.  Service connection for defective hearing, bilateral 
shoulder, bilateral hip, bilateral ankle, left knee, and a 
disability manifested by numbness in both hands was finally 
denied by an unappealed rating decision by the RO in April 
1993.  

2.  With respect to defective hearing, the additional 
evidence received since the April 1993 RO decision is new and 
material and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

3.  The veteran's bilateral defective hearing had its onset 
in service.  

4.  The veteran's intermittent numbness in both hands, absent 
any competent medical evidence of a current underlying 
disability, is a clinical finding and not a disease or 
disability under VA law and regulations.  

5.  With respect to the veteran's bilateral shoulder, 
bilateral hip, bilateral ankle, left knee, and a disability 
manifested by numbness in both hands, the additional evidence 
received since the April 1993 RO decision is either 
cumulative or redundant of evidence already of record, does 
not relate to an unestablished fact necessary to substantiate 
the claims, and does not raise a reasonable possibility of 
substantiating the claims.  


CONCLUSIONS OF LAW

1.  The April 1993 RO decision which denied service 
connection for bilateral defective hearing, bilateral 
shoulder, bilateral hip, bilateral ankle, left knee, and a 
disability manifested by numbness in both hands, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for bilateral defective 
hearing.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5108 (West 2002 & Supp. 2005); C.F.R. §§ 3.104(a), 3.156(a), 
3.159, 20.1105 (2006).  

3.  The veteran's bilateral defective hearing is due to 
injury which was incurred in wartime service.  38 U.S.C.A. 
§§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  

4.  New and material evidence has not been submitted to 
reopen the claim of service connection for a bilateral 
shoulder disability.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5108 (West 2002 & Supp. 2005); C.F.R. 
§§ 3.104(a), 3.156(a), 3.159, 20.1105 (2006).  

5.  New and material evidence has not been submitted to 
reopen the claim of service connection for a bilateral hip 
disability.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5108 (West 2002 & Supp. 2005); C.F.R. §§ 3.104(a), 
3.156(a), 3.159, 20.1105 (2006).  

6.  New and material evidence has not been submitted to 
reopen the claim of service connection for a bilateral ankle 
disability.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5108 (West 2002 & Supp. 2005); C.F.R. §§ 3.104(a), 
3.156(a), 3.159, 20.1105 (2006).  

7.  New and material evidence has not been submitted to 
reopen the claim of service connection for a left knee 
disability.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5108 (West 2002 & Supp. 2005); C.F.R. §§ 3.104(a), 
3.156(a), 3.159, 20.1105 (2006).  

8.  New and material evidence has not been submitted to 
reopen the claim of service connection for a disability 
manifested by numbness in both hands.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5108 (West 2002 & Supp. 2005); 
C.F.R. §§ 3.104(a), 3.156(a), 3.159, 20.1105 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims to be adjudicated herein below, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.326 (2006).  

In this case, letters dated in May 2002, October 2003, and 
September 2005, fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although the 
latter two letters were not sent prior to initial 
adjudication of the veteran's request to reopen the claims, 
this was not prejudicial to him, since he was subsequently 
provided adequate notice, the claims were readjudicated, and 
a supplemental statements of the case were promulgated in 
August 2005 and 2006.  The veteran was notified of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information necessary to 
establish entitlement to the underlying claims.  He was also 
informed that VA would assist him in obtaining evidence, but 
that it was ultimately his responsibility to give VA any 
evidence pertaining to his claims and to submit any evidence 
in his possession to VA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The veteran's 
service medical records and all VA medical records identified 
by the veteran have been obtained and associated with the 
claims file.  Furthermore, the veteran notified VA in 
September 2006, that he had no additional information or 
evidence to submit and requested that his appeal be forwarded 
to the Board for adjudication of his claims.  There is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  

At this point, the Board notes that not all of his service 
medical records are available for review.  Where service 
medical records are absent or missing, there is a heightened 
duty of the Board to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  The case law does 
not, however, lower the legal standard for proving a claim 
for service connection.  Russo v. Brown, 9 Vet. App. 46 
(1996).  

In this case, the veteran's service medical records prior to 
1979 are not in the claims file and are apparently 
unavailable for review.  The RO made at least three attempts 
to obtain all of the veteran's medical records from the 
National Personal Records Center (NPRC) and from the VA 
regional office in Houston where the veteran initially filed 
his claim in 1992.  In March 2006, the NPRC notified VA that 
the veteran's service medical records had been forwarded to 
the Houston VA Regional Office in 1992, and that there were 
no additional records at that facility.  The evidentiary 
record also indicates that a thorough search of the Houston 
RO failed to produce any additional records.  The evidentiary 
record includes what appears to be all of the veteran's 
service medical records from 1979 to the time of his 
discharge from service.  

As to the current appeal, the Board notes that the only 
disability the veteran claims to have been treated for prior 
to 1979 was his left knee, which he claims to have injured in 
basic training.  The missing records were discussed at the 
Travel Board hearing in April 2004, and the veteran was 
afforded an opportunity to submit additional supplemental 
evidence.  The veteran was also afforded a VA examination in 
April 2006, in conjunction with his current claim.  
Accordingly, the Board is satisfied that the available 
service medical records and recent VA examination report 
provides sufficient information to adjudicate the veteran's 
appeal.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims to reopen service connection 
for bilateral shoulder, bilateral hip, bilateral ankle, left 
knee, and a disability manifested by numbness in the left 
hand, any questions as to the appropriate disability ratings 
or effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As to the favorable disposition of 
his claim for defective hearing, the veteran will be provided 
appropriate information regarding the effective date and 
disability rating to be assigned the disability, as well as 
information pertaining to his appellate rights.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield, 444 F.3d. 1328 
(2006).  

Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served 90 days or more after December 31, 
1946, and arthritis or other organic disease of the nervous 
system becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

However, before reaching the merits of the veteran's claim, 
the Board must first rule on the matter of reopening of the 
veteran's claims.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the 
claims to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 
1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

As noted above, service connection for bilateral defective 
hearing, bilateral shoulder, bilateral hip, bilateral ankle, 
left knee, and a disability manifested by numbness in the 
left hand was denied by the RO in April 1993.  There was no 
appeal of this rating decision, and it became final.  
Therefore, the laws and regulations governing finality and 
reopening of previously disallowed claims are pertinent in 
the consideration of the current claims on appeal.  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), the Board may reopen and review 
a claim which has been previously denied if new and material 
evidence is submitted by or on behalf of the appellant.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decision makers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  Id.  

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2006).  

The veteran was separated from service in June 1992 and filed 
a claim of service for several disabilities, including those 
now at issue on appeal in July 1992.  The veteran was 
scheduled for VA examinations in October 1992, but failed to 
report and did not request to have the examinations 
rescheduled or submit any additional evidence.  Thus, the 
only evidence of record at the time of the April 1993 RO 
decision that denied service connection for the disabilities 
currently on appeal was the veteran's service medical 
records.  



Defective Hearing

Concerning the veteran's bilateral defective hearing, the 
service medical records showed that the veteran was treated 
for otitis externa in the right ear in July 1984 and May 
1990, and in the left ear in June 1992.  The records 
indicated that his symptoms resolved with medications and 
that he was returned to duty without any residual disability.  
The records also showed that the veteran was routinely 
exposed to hazardous noise and underwent several audiological 
evaluations from 1985 to May 1992, which revealed bilateral 
defective hearing.  Audiological examinations beginning in 
January 1985 showed a diagnosis of high frequency 
sensorineural hearing loss, bilaterally.  The diagnostic 
findings on the various audiological examinations during 
service were not materially different and, for the sake of 
brevity, will not be report in detail.  The final service 
audiological examination in May 1992 showed pure tone 
threshold, in decibels, as follows:  



HERTZ




500
1000
2000
3000
4000
RIGHT
10
5
10
40
30
LEFT
5
5
20
55
60

The evidence added to the record since the April 1993 rating 
decision includes a VA audiological examination in April 
2006.  The pure tone threshold, in decibels, from that 
examination were as follows:  





HERTZ




500
1000
2000
3000
4000
RIGHT
10
15
35
55
60
LEFT
10
20
40
60
65

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The examiner indicated that the test 
results showed moderately severe sensorineural hearing loss 
above 2,000 decibels in the right ear and mild to moderately 
severe sensorineural hearing loss above 2,000 decibels in the 
left hear.  The audiologist also indicated that he had 
reviewed the claims file and found no significant change in 
the veteran's hearing threshold levels in service or on the 
current examination, and opined that the veteran's current 
hearing loss was at least as likely as not related to 
acoustic trauma in service.  

The Board finds that the VA audiological examination and 
medical opinion are so significant that they must be 
considered in order to fairly decide the merits of the 
veteran's claim for defective hearing.  In other words, the 
evidence is new and material.  38 C.F.R. § 3.156.  Thus, the 
claim of service connection for bilateral defective hearing 
is reopened.  

Having determined that the veteran's claim is reopened, the 
Board must next determine if it will be prejudicial to him if 
the Board addresses the merits of the claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

As noted earlier, the Board finds that all notification and 
development action needed to render a fair decision on this 
issue have been accomplished.  See Quartuccio v. Principi, 16 
Vet App 183 (2002).  In this case, in light of the favorable 
decision, the veteran will not be prejudiced by the Board 
proceeding with the adjudication of this case.  See Bernard, 
at 384 (1993).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2006).

In the instant case, the evidence shows that the veteran's 
audiological findings in service were not materially 
different from the current findings on VA audiological 
examination in April 2006, and clearly meet the criteria for 
bilateral defective hearing.  Moreover, a VA audiologist in 
April 2006, opined that the veteran's current hearing loss 
was at least as likely as not related to service.  

In light of the evidence discussed above, the Board is of the 
opinion that reasonable doubt should be resolved in favor of 
the veteran.  Accordingly, service connection for bilateral 
defective hearing is granted.  

Shoulder, Hip, Ankle, Hand, & Left Knee Disabilities

Concerning the remaining disabilities of bilateral shoulder, 
bilateral hip, bilateral ankle, left knee, and a disability 
manifested by numbness in both hands, the service medical 
records showed that the veteran was seen for some of the 
claimed disabilities on a couple of occasions during service, 
and that others were reported by way of history at the time 
of his retirement examination in April 1992.  

The service medical records do not show any complaints, 
treatment, abnormalities, or diagnosis referable to any 
bilateral shoulder problems in service.  On a Report of 
Medical History for separation from service in April 1992, 
the veteran reported that he dislocated both shoulders at Ft. 
Leonard Wood in 1986.  In this regard, the Board notes that 
the veteran specifically denied any shoulder problems, 
lameness, arthritis, or other bone or joint problems on a 
Report of Medical History for Drill Sergeant Candidate School 
in December (19th) 1986, and no pertinent abnormalities were 
noted on examination at that time.  Similarly, there were no 
shoulder complaints or abnormalities noted on a periodic 
examination in December 1989.  Other than a reported history 
of bilateral shoulder problems on his retirement examination 
in April 1992, no pertinent abnormalities were noted on 
examination at that time.  

The service medical records showed that the veteran was seen 
for complaints of bilateral hip pain when running in June 
1991.  An examination at that time showed a normal gait, 
normal passive and active range of motion in each hip, and no 
evidence of tenderness.  X-ray studies at that time were 
within normal limits.  Other than a reported history of 
bilateral hip pain on his retirement examination in April 
1992, no pertinent abnormalities were noted on examination at 
that time.  

The service medical records showed that in July 1991, the 
veteran reported a history of a right ankle injury two years 
earlier.  An examination of the ankle at that time showed no 
instability or edema.  There was some tenderness just distal 
to the malleous and strength was mildly decreased on 
inversion.  The assessment was unknown etiology of symptoms.  
Other than a reported history of bilateral ankle sprains on 
his retirement examination in April 1992, no pertinent 
abnormalities were noted on examination at that time.  

The service medical records showed that the veteran was seen 
for left patella pain in June 1980, and a reported history of 
a prior unspecified injury to the right leg.  No pertinent 
abnormalities were noted on examination at that time and an 
X-ray study was within normal limits.  While the veteran 
reported a history of a cracked left knee cap on a Report of 
Medical History for separation from service in April 1992, no 
pertinent abnormalities or sequalae were noted on examination 
at that time.  

The service medical records showed that the veteran was seen 
for vague complaints of numbness and tingling in both hands 
and feet beginning in May 1991.  All clinical and diagnostic 
testing at that time, including nerve conduction velocity and 
electromyography (NCV/EMG) studies in October 1991, were 
within normal limits and showed no evidence of carpal tunnel 
syndrome.  Other than a reported history of intermittent 
tingling and numbness in his hands on his retirement 
examination in April 1992, no pertinent abnormalities were 
noted on examination at that time.  

The evidence added to the record since the April 1993 rating 
decision includes numerous VA outpatient records from 1998 to 
2002, and an April 2006 VA examination report.  

The VA outpatient records showed treatment for various 
maladies on numerous occasions from 1998 to 2002.  The only 
mention of any problems associated with the disabilities now 
at issue on appeal was on outpatient notes in August and 
November 2001.  In August 2001, the veteran was seen 
primarily for low back problems and reported a history of 
multiple joint pain, including in his back, hips, knees, 
ankles, elbows, and hands with some numbness and tingling in 
both hands.  The few clinical findings reported on either 
examination were within normal limits.  The November 2001 
progress note showed that there was normal muscle tone and 
motor strength, full range of motion, and no evidence of 
erythema or tenderness to palpation in his hands, knees, or 
wrists.  X-ray studies of both knees in August 2001 revealed 
mild to moderate narrowing in both patellofemoral 
compartments and mild lipping in the posteriosuperior left 
patella.  There was also some questionable bilateral 
chondromalacia patellae.  Otherwise the knees were 
unremarkable.  

When examined by VA in April 2006, the examiner indicated 
that claims file was reviewed and included a detailed 
description of the veteran's medical history, current 
complaints, and the clinical and diagnostic findings found on 
examination.  The diagnoses included degenerative joint 
disease of the shoulders, ankles, right hip, and left knee, 
chronic strain of the left hip, and intermittent neuropathy 
in both hands.  The examiner indicated that the sparse 
documentation related to any problems associated with the 
veteran's right ankle, left knee or either hip in service and 
the absence of any pertinent abnormalities at the time of his 
separation examination or until many years after his 
discharge from service weighed against a finding of 
chronicity of symptomatology.  She opined that the veteran's 
degenerative joint disease of the right ankle, left knee, and 
right hip, and chronic strain of the left hip were not at 
least as likely related to military service.  

Concerning the veteran's shoulder disabilities, she noted 
that there was no documentation of any shoulder problems in 
service until the time of the veteran's retirement 
examination in 1992, and no reported complaints or findings 
pertaining to the left ankle until 2001.  The examiner 
concluded that it was less likely than not that any current 
bilateral shoulder or left ankle disability was related to 
service.  

Regarding the veteran's complaints of occasional numbness and 
tingling in his hands, the examiner noted that he had similar 
complaints in service, but that extensive clinical and 
diagnostic studies failed to reveal any evidence of a 
specific underlying disability and specifically ruled out 
carpal tunnel syndrome.  On the current examination, the 
examiner found only subjective complaints of dysesthesias and 
mild decreased sensation to light, sharp, and dull touch in 
the distal finger tips.  There were no neurological 
abnormalities and no atrophy, weakness, tremors, or 
impairment of reflexes.  The examiner commented that the 
veteran's current complaints of numbness and tingling in both 
hands was consistent with his complaints in service.  

As to the veteran's bilateral hand numbness, while such 
symptoms may be evidence of underlying disability or may 
later cause disability, service connection may not be granted 
for a clinical finding.  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  The term 
"disability" as used for VA purposes refers to impairment 
of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Here, there was no evidence of any specific 
disease, injury, or underlying disability in service.  
Furthermore, no evidence has been presented to show that the 
veteran has a current disability which causes any impairment 
of earning capacity.  A clinical finding which can not be 
attributed to a specific disease or injury, and which does 
not cause any impairment in earning capacity is not a 
disability in and of itself for which VA compensation 
benefits are payable.  While the veteran is competent to 
provide evidence of visible symptoms, he is not competent to 
provide evidence that requires medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In the absence of 
proof of present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (citation 
omitted); see 38 U.S.C.A. § 1110 (West 2002).  

The veteran, as a layperson, is not competent to offer a 
medical opinion, nor does such testimony provide a sufficient 
basis for reopening a previously disallowed claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray 
v. Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  

As a whole, the additional medical evidence does not offer 
any new probative information relating any current bilateral 
shoulder, bilateral hip, bilateral ankle, or left knee 
disability or a disability manifested by numbness in both 
hands to service and is essentially cumulative of evidence 
already of record.  Moreover, the VA examiner opined, in 
essence, that the veteran's bilateral shoulder, hip, ankle, 
and left knee disabilities were not at least as like to be 
related to service.  Therefore, the Board finds that the 
additional evidence is not new and material, since it does 
not include competent medical findings linking any current 
disability to service, and clearly does not raise a 
reasonable possibility of substantiating these claims.  The 
medical reports do not offer any new probative information 
and are merely cumulative of evidence already of record.  
Accordingly, a basis to reopen the claims of service 
connection for bilateral shoulder, bilateral hip, bilateral 
ankle, left knee, and a disability manifested by numbness of 
the hands, have not been presented.  


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for bilateral defective hearing, 
the claim is reopened.  

Service connection for bilateral defective hearing, is 
granted.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for a bilateral shoulder 
disability, the appeal is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for a bilateral hip 
disability, the appeal is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for a bilateral ankle 
disability, the appeal is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for a left knee disability, 
the appeal is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for a disability manifested 
by numbness in both hands, the appeal is denied.  


		
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


